     Case: 1:20-cv-02005 Document #: 18 Filed: 03/27/20 Page 1 of 2 PageID #:181


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Big Onion Tavern Group, LLC,                   Case Number: 20-cv-02005
            et al., v. Society Insurance, Inc.

An appearance is hereby filed by the undersigned as attorney for:
See attached.
Attorney name (type or print): Christopher J. O'Malley

Firm: King & Spalding LLP

Street address: 353 N. Clark, Suite 1200

City/State/Zip: Chicago, IL 60654

Bar ID Number: 6297319                                     Telephone Number: 312-995-6333
(See item 3 in instructions)

Email Address: comalley@kslaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 27, 2020

Attorney signature:            S/ Christopher J. O'Malley
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
    Case: 1:20-cv-02005 Document #: 18 Filed: 03/27/20 Page 2 of 2 PageID #:182




Big Onion Tavern Group, LLC;
Headquarters Beercade LLC;
Machine 1846 LLC;
The New 400 LLC;
Harper Theater LLC;
Welcome Back LLC;
Legacy Hospitality LLC;
Mcbrides Aurora Inc.;
Mcbride’s Pub Inc.;
Mcbride’s On 52 Inc.;
Homeslyce Is Where The Heart Is LLC;
3458 Norclark Restaurant LLC;
Happy Camper Pizzeria LLC;
1913 Northco LLC.
